Citation Nr: 0710404	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-11 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic headaches, for the period from June 13, 
1998 to August 3, 2003.

2.  Entitlement to an evaluation in excess of 30 percent for 
chronic headaches, for the period on and after August 4, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to June 
1998.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa (RO).


FINDINGS OF FACT

1.  For the period from June 13, 1998 to August 3, 2003, the 
veteran's chronic headaches were manifested by moderate 
headaches on an almost daily basis with severe headaches 
approximately once a week.

2.  For the period on and after August 4, 2003, the veteran's 
chronic headaches were manifested by moderate headaches on an 
almost daily basis with severe headaches approximately twice 
a week.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for 
chronic headaches, for the period from June 13, 1998 to 
August 3, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).

2.  The criteria for an evaluation in excess of 30 percent 
for chronic headaches, for the period on and after August 4, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in February 2001 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the veteran in March 2006, after which the claims 
were readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  A VA examination was provided to 
the veteran in connection with his claims.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, that the rule articulated in Francisco does not 
apply to the veteran's claim for an initial rating in excess 
of 10 percent, because the appeal of this issue is based on 
the assignment of an evaluation following an initial award of 
service connection for chronic headaches.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  

Service connection for tinnitus with chronic headaches was 
granted by an October 2001 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.124a, Diagnostic 
Code 8045, effective June 13, 1998.  Subsequently, a March 
2003 rating decision separated the veteran's 
service-connected tinnitus and chronic headache disabilities, 
recharacterized the headache disability as chronic headaches 
associated with tinnitus, and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
effective June 13, 1998.  An April 2004 rating decision 
assigned a 30 percent evaluation, effective August 4, 2003.

The veteran's service medical records show that in December 
1996, he complained of slight headaches.  On a May 1998 
separation report of medical assessment, the veteran reported 
that his overall health was worse as compared to his last 
medical assessment and listed headaches as a one of the 
reasons.  The veteran stated that he experienced headaches 
while on active duty for which he did not seek medical care.

In an October 1998 private medical report, the veteran stated 
that in August 1997 he began to develop headaches and 
tinnitus, which caused insomnia.  He stated that his 
headaches were primarily located on the left side of his 
head.  The diagnosis was tinnitus, with secondary headaches 
and insomnia.  The examiner stated that this disorder was 
being evaluated by an audiologist and "as long as the 
tinnitus is present, the [v]eteran will continue to suffer 
headaches along with insomnia."  The medical evidence of 
record shows that various headache disorders have been 
consistently diagnosed since October 1998.

A February 1999 VA outpatient medical report stated that the 
veteran had a history of chronic headaches behind his left 
eye that had occurred frequently since 1997.

In a June 1999 VA outpatient medical report, the veteran 
stated that his headaches occurred daily and had durations of 
"hours to days."  The report noted that the veteran was 
taking Naproxen, with some improvement in pain, but was not 
able to tolerate Elavil because of "daytime sleepiness."

In a January 2000 VA outpatient medical report, the veteran 
stated that he had increased problems with his headaches over 
the previous 4 months.  He stated that Tylenol was not 
helpful and that the pain was behind his left eye, with 
"shooting pain" to his left temple.  He reported that the 
headaches occurred after work and generally disturbed his 
sleep.

In a March 2001 statement, the veteran stated that he 
continued to have severe headaches and ringing in his ears 
during the day and that these disorders also caused him to 
wake up several times "most nights."

In a May 2001 VA outpatient medical report, the veteran 
stated that he continued to have moderate intensity headaches 
once or twice a day.  In a May 2001 VA outpatient neurology 
consultation, the veteran stated that he had a history of 
daily headaches which usually started in the left retro-
orbital area, gradually radiated to the left side, then 
circled around and eventually created a tight, constricting 
band around the top of his head.  The veteran stated that he 
had severe headaches a "couple times" per week but 
experienced daily headaches at the level of 2 to 3 on a scale 
from 1 to 10.  He stated that he had been taking 10 to 15 
Tylenol pills per day for the previous 4 to 5 years, which 
usually dulled the headaches to some degree.  The veteran was 
advised to keep a "headache calendar."

The veteran's "headache calendar" showed that he 
experienced headaches on at least 88 separate days between 
June 2001 and October 2001.

In a November 2001 VA outpatient medical report, the veteran 
stated that he had headaches for the previous 5 years, "with 
some increase in severity."

In a February 2002 VA outpatient neurology consultation, the 
veteran stated that noise and tension made his headaches 
worse and he took hydrocodone to help him sleep.  He stated 
that he could not take hydrocodone during the day because it 
was too sedating and he could not "operate dangerous 
equipment with it."  The veteran stated that the "headaches 
though irritating to him are not incapacitating."  In a 
February 2002 VA outpatient medical report dated the same 
day, the veteran reported that Lortab gave him "adequate 
pain relief" but "caused drowsiness to the point where his 
functionality at work is compromised."  In a second February 
2002 VA outpatient medical report, the veteran stated that he 
had headaches "on almost a daily basis."  He reported that 
"normal" light did not bother him, but intense lights, such 
as car headlights at night, were bothersome and he 
experienced noise sensitivity.

In a July 2002 VA outpatient medical report, the veteran 
stated that he did not take hydrocodone at night

because he was drug-tested at work, and 
it did show up.  He was advised not to 
take it even though he did have the note.  
He states that [it] did help with the 
headaches and help with sleep, but he 
does not wish to lose his job over taking 
the medication.

The veteran stated that the characteristics of his headaches 
had not changed.

In an October 2002 VA outpatient medical report, the veteran 
stated that Tramadol took "the edge off the more severe 
headaches."  He reported that since being placed on Inderal 
and Gabapentin, his daytime headaches had been "relatively 
subdued."  The veteran reported that "[h]e gets a more 
severe headache possibly once a week, but he does not become 
incapacitated by it."  An addendum stated that the examiner 
spoke to the veteran's wife on the phone and she stated that 
his "headaches are not getting any better."

In an August 2003 VA outpatient medical report, the veteran 
stated that he had daily headaches.  He reported diminishing 
assistance from the Trazodone and Gabapentin medications and 
stated that hydrocodone worked "well" but he was "not able 
to tolerate that at work.  The Tramadol keeps it down to the 
point that he can handle it at work."

In a February 2004 VA outpatient medical report, the veteran 
stated that he had experienced a headache for the previous 
week which varied in intensity, but did not dissipate.  He 
reported that at that moment, he rated the headache a 7 on a 
scale from 1 to 10.  In a second February 2004 VA outpatient 
medical report, the veteran stated that he had headaches more 
frequently, sometimes everyday, with more severe headaches 
approximately 2 or 3 times per week.  He stated that he had 
to miss a couple days of work.

A March 2004 VA neurological disorders examination report 
noted that the veteran had "almost daily headaches with 
severe headaches 2-3 times per week.  He has awakened during 
the [night] due to headaches and has missed some work due to 
headaches."  The veteran complained of having a headache 
most of the time, with a severe headache 1 to 2 times per 
week for a duration of 1 to 3 days each.  He stated that he 
continued to go to work despite the headaches.  The veteran 
stated that triggers for some of the worst headaches included 
being around loud noise, such as heavy equipment at his job.

The veteran's "headache calendar" showed that he 
experienced headaches on at least 176 separate days between 
April 2004 and October 2004, including at least 20 days that 
where the headaches were rated from "very strong"(8 on a 
scale from 1 to 10) to "explosive" (10 on a scale from 1 to 
10).  During this time, the veteran noted that he took time 
off from work on 2 occasions due to medical and VA 
appointments.

In a June 2004 VA outpatient medical report, the veteran 
stated that he got severe headaches approximately 2 to 3 
times per week, and would wake up 3 to 5 times per night, 
resulting in a significant loss of sleep.  He stated that he 
was "afraid to take any more of the [medications] while I am 
at work, [because] when I take a break now, I feel I could 
drift off to sleep real easy at work."

In a July 2004 VA outpatient neurology consultation, the 
veteran stated that he had daily headaches.  He reported that 
some headaches would last from 1 to 3 days, and lying down in 
a quiet room helped.  The veteran stated that he felt that 
his headaches had been more severe and more frequent over the 
previous 2 years.

In an August 2004 VA outpatient medical report, the veteran 
stated that he continued to go to work, but the headaches 
made it difficult for him to function.  The report stated 
that the veteran would be given a prescription for Methadone 
to be taken three times a day.

In the transcript of an August 2004 RO hearing, the veteran 
reported that his place of employment was "very 
understanding" and "made allowances" for his headache 
disability.  He reported that he would sometimes do less work 
or "go away and do something to help alleviate" the 
headaches and that these times were not always listed on his 
timesheet.  He reported that his co-workers made adjustments 
for him due to his headaches "a couple times a week."  The 
veteran stated that he took sick leave or vacation leave 
because of headaches approximately 1 to 2 times per month.

In an August 2004 statement, the veteran stated that he

tried not to let my headaches control my 
life.  I go to work even with a headache 
and continue my daily routine. . . . I am 
determined to maintain control over my 
headaches so that I can enjoy my family 
life and continue to work to provide for 
them.  I have a good job . . . and if I 
need to go home for any reason, my 
Supervisor is understanding. . . . This 
is a small town and a good job with 
understanding coworkers, that I would 
like to hold on to.

The veteran's "headache calendar" showed that he 
experienced headaches on at least 386 separate days between 
January 2005 and May 2006, including at least 71 days that 
where the headaches were rated from "very strong" (8 on a 
scale from 1 to 10) to "extreme" (10 on a scale from 1 to 
10).  During this time, the veteran appears to have noted 
that he took time off from work, or had to rest while at 
work, on 8 occasions due to his chronic headaches.

In a July 2005 statement, the veteran stated "I have worked 
through some difficult days instead of calling in sick 
because I feel that it would not look good with my superiors 
and I need to keep my job."  In an undated statement 
following the July 2005 statement, the veteran stated

I don't call in sick or leave work, even 
though my supervisor is understanding, I 
know if I call in or leave early too 
often it will affect my job.  My 
coworkers are very good to work with[.  
W]e don't always discuss how each of us 
may be feeling every day but we can 
usually tell and help each other out.

In another undated statement the veteran stated

I was concerned about my medications and 
random drug screenings at work so I spoke 
to my employer.  As long as I have 
prescriptions I should be covered.  We 
also discussed use of machinery at work 
and safety.  I do not operate large 
equipment myself, and will avoid all 
situations that could endanger myself or 
fellow employees.  My coworkers know my 
situation and we work together well.

In a November 2005 VA outpatient medical report, the veteran 
stated that his "headaches had been under markedly improved 
control with Topamax [prescriptions] and [M]ethadone 
[prescriptions.]"  The veteran stated that "he would get to 
the point that he was not having the chronic daily headaches.  
He will still have occasionally some severe headaches, but 
they were not nearly as severe."

In a March 2006 VA outpatient medical report, the veteran 
stated that he was

not doing well as far as with his 
headaches.  If he takes the [M]ethadone 
he is relatively sedated, but it keeps 
his small headaches down; he still has 
occasional big headaches. . . . The 
[veteran] states that he is not able to 
take morphine; it does knock his 
headaches out, but it makes him so he 
cannot function at work.

In a May 2006 VA outpatient medical report, the veteran 
reported that he was having increased headaches again.  He 
stated that his headaches began increasing approximately a 
week before and that they were, at that time, occurring 3 to 
4 times per week "at the more severe level."  The veteran 
stated that he missed work "on a relatively frequent basis 
and it does cause problems with his coworkers."

In a July 2006 statement, the veteran stated

I believe that my headaches have gotten 
progressively worse over the years.  
There are many days that I do not want to 
go to work; and/or want very much to 
leave work early.  I endure the pain and 
go to work because I am afraid that if I 
miss too many days I may be fired.  Now 
that I have worked at my job long enough 
to accrue sick hours, I do use a few 
hours now and then to leave early on very 
bad/painful days.  But I do feel that if 
I use this benefit too often I will be 
let go.

The Schedule provides that assignment of a 10 percent 
evaluation is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  A 30 percent evaluation is warranted with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  Id.  A 50 percent 
evaluation is warranted with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.

The medical evidence of record shows, for the period from 
June 13, 1998 to August 3, 2003, that the veteran's chronic 
headaches were manifested by moderate headaches on an almost 
daily basis with severe headaches approximately once a week.  
Although the medical evidence of record does not show that 
the headaches to "prostrating," the frequency and severity 
presents a disability picture that more nearly approximates 
the criteria required for a 30 percent rating.  Accordingly, 
an initial 30 percent evaluation is warranted for the 
veteran's chronic headaches for the period from June 13, 1998 
to August 3, 2003.

The medical evidence of record shows, for the period on and 
after August 4, 2003, that the veteran's chronic headaches 
were manifested by moderate headaches on an almost daily 
basis with severe headaches approximately twice a week.  The 
medical evidence of record shows that throughout the entire 
period on appeal, the veteran experienced very frequent 
severe and prolonged attacks.  However, the evidence of 
record does not show that these attacks were productive of 
severe economic inadaptability.

The Board notes that the evidence of record shows that the 
veteran's employer is very sympathetic to the veteran's 
disability and his co-workers regularly assisted the veteran 
on days when his headaches reduce or eliminate his ability to 
work effectively.  The veteran himself has repeatedly stated 
that he continues to work despite severe headache pain and it 
is only due to the understanding of his employers and 
supervisors that he has been able to continue at his job.  
The evidence clearly shows that the flexibility of his 
current position, along with his own determination to 
continue working, has allowed the veteran to remain fully 
employed with relatively little disruption to his economic 
status.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, the 
Schedule specifically requires that the veteran experience 
severe economic inadaptability for the assignment of a 50 
percent evaluation.  The evidence of record does not show 
that this requirement has been met in this case.  
Accordingly, a 50 percent evaluation is not warranted for 
either period on appeal.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
50 percent evaluation, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

An initial evaluation of 30 percent disabling, but no 
greater, for chronic headaches, for the period from June 13, 
1998 to August 3, 2003, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  .

An evaluation in excess of 30 percent for chronic headaches, 
for the period on and after August 4, 2003, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


